Citation Nr: 1532964	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral ear disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The above issue was previously remanded by the Board in October 2013 for additional development.  That development having been accomplished, the issue now returns for appellate review.  

This appeal was processed using the Virtual VBMS paperless claims processing system.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral otalgia is related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral otalgia are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has had continuous ear discomfort and otalgia since his active duty service.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran is currently diagnosed with bilateral otalgia, as noted in the October 2011 and March 2015 QTC examinations.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The evidence of record indicates that the Veteran complained of painful ear pressure in 1999 and in 2000 and that he was treated for various otitis media and eustachian tube dysfunction while on active duty service.  

The Veteran was afforded a QTC examination in October 2011.  The examiner noted that the Veteran had some discomfort in both ears that started in 1999 and that the Veteran was still having persistent intermittent otalgia that occurred three times a week and lasted for two to three hours.  The examiner determined that there was a normal examination of the ears and it was less likely as not the current ear condition was related to the sinus otitis and eustachian tube dysfunction treated in the military service.  He stated that the etiology of the otalgia was more likely than not related to musculoskeletal temporomandibular joint disorder (TMJ).  

Because the Veteran's exact diagnosis was unclear, the Board remanded the issue for another examination in October 2013.  The Veteran was afforded another QTC examination in March 2015.  The examiner noted that the Veteran was diagnosed with otalgia in 1999 and chronic serous otitis media, otalgia, eustachian tube dysfunction, and large tonsils with normal tympanograms in 2000.  The examiner then determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that the Veteran's otalgia was less likely as not related to eustachian tube dysfunction as he had Type A tympanograms and normal hearing according to the audiologic evaluation.  The examiner then noted that the Veteran was continuing to have intermittent otalgia but this was not a progression of symptoms from 1999 but rather a continuation.  The examiner then noted that the pain the Veteran was experiencing appeared to originate the TMJ region of the ear as there was not a history of hearing loss or abnormal tympanograms which would indicate an ear origin of the pain.  

The Board notes that the above opinion appears to be contradictory in that the examiner stated that the Veteran's current ear condition was less likely than not related to the Veteran's in-service otalgia, but then noted that the Veteran continued to have intermittent otalgia that was not the progression of symptoms he had in service, but rather a continuation.  The examiner then noted that the pain experienced was in the TMJ region of the ear, indicating the ear was not the origin of the pain.  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bilateral otalgia. Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the Veteran's testimony that he has experienced the same otalgia since active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

While the March 2015 examiner noted that the location of the Veteran's otalgia in the TMJ region tended to indicate that the Veteran's pain was related to TMJ and not the ear disorders the Veteran experienced in service, as the Veteran has indicated that the otalgia pain that he has continued to experience is the same otalgia pain that he experienced in service and the March 2015 VA examiner agreed that the Veteran's symptoms were a continuation of the symptoms the Veteran experienced in service, the Board finds that the Veteran's current bilateral otalgia is related to the otalgia that he experienced in service and therefore service connection for bilateral otalgia is warranted.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) his documented in-service complaints and diagnoses of ear disorders, (3) the lack of any evidence of an intervening event, (4) his competent and credible history of relevant symptoms since service discharge and (5) and the positive nexus opinion provided by the March 2015 examiner.  Given the absence of any intervening injury or event, the evidence tends to show that the current condition is at least as likely as not caused by ear disorders he suffered in service.

The Board finds the evidence is at least in equipoise, as the Veteran's bilateral otalgia has been related to his active duty service by the March 2015 QTC examiner.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the Veteran's ear disorders during active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral otalgia has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral otalgia is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


